PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/050,340
Filing Date: 31 Jul 2018
Appellant(s): MACE et al.



__________________
James Shay
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02 April 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06 November 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	In response to Appellant’s argument that Claim 12 is patentable over Gavish and Moretti (see appeal brief p. 3-4):
	Appellant submits, on p. 3-4, that the final Office action identified some components of claim 12 in multiple distinct Gavish embodiments but never provided any rationale for the obviousness of combining aspects of these different embodiments into a single method and that the examiner has mischaracterized Gavish by contending that it discloses features, and combinations of features, that simply are not there. 
Specifically, Appellant submits, on p. 4, that Gavish never describes a single embodiment using both breathing rate and end-tidal CO2 as measured parameters. The examiner respectfully disagrees. Gavish teaches measuring a biorhythmic activity signal (BAS) of a user and deriving one or more parameters, including biorhythmic activity parameters (BAP), benefit-related parameters (BRP), and health status parameters (HSP) from the BAS [0164-0167]. As noted on p. 3 of the final Office action, paragraph [0071] teaches that respiration rate and end-tidal CO2 are BRPs which are derived from the monitored BAS. Paragraph [0078] further discloses the first characteristic (which is derived from the BAS) includes at least one breathing parameter including inspiration time and expiration time and alternatively or additionally includes an end-tidal CO2 level of the user. Paragraph [0205] further describes monitoring CO2 changes during 
Appellant further submits, on p. 4, that Gavish does not disclose the measurement of a baseline breathing rate or a baseline end-tidal CO2 measurement and Gavish does not provide a target end-tidal CO2 level for the user. The examiner respectfully disagrees. As noted on p. 3 of the final Office action, Gavish teaches baseline or benchmark values for the measured parameters are also measured. Paragraph [0170] discloses the system stores data from multiple sessions of use including trends calculated from previous sessions. This data may enable evaluation of success of repeated use of the system and past data can be displayed to provide feedback to the user. Paragraph [0171] discloses the system compares received values of BAPs, BRPs, and HSPs to stored values of these parameters, therefore Gavish discloses measuring a baseline of the parameters. Furthermore, Gavish specifically teaches that breathing rate and end-tidal CO2 are BRPs [0071]; therefore, the disclosure of paragraphs [0170-0171] would apply to breathing rate and end-tidal CO2. Finally, paragraph [0057] discloses identifying an aspect of the first characteristic indicative of the user having modified the parameter to a desired extent wherein the “aspect” constitutes a target for the parameter being measured and paragraph [0213] discloses modifying the stimulus provided to a user to drive the signals from the sensor (the sensed/derived parameters) toward desired values wherein a desired value constitutes a target.
Appellant submits, on p. 4, that Moretti does not describe a breathing therapy at all, much less one using both breathing rate and end-tidal CO2 as measured parameters, measuring baseline breathing rate or baseline end-tidal CO2, or providing a target end-tidal CO2 level for the user, 2 as measured parameters, measuring baseline breathing rate or baseline end-tidal CO2, and providing a target end-tidal CO2 level.
In response to Applicant’s argument that claim 1 is patentable over Gavish, Moretti, and Freeman (see appeal brief p. 4-6):
Appellant submits, on p. 5, that Gavish does not disclose any structure that could be characterized as an inlet, and the examiner appears to be treating an inlet as inherent in Gavish’s disclosure of a capnometer without explaining why Gavish’s capnometer necessarily includes an inlet as opposed to, e.g., an open structure lacking an inlet. The examiner acknowledges that an inlet is considered to be inherent in any capnometer, since there must be an opening to receive the user’s exhaled gas. Any opening is considered an inlet and the claimed “inlet” is not limited to a particular type of structure, such as a tube, as implied by Appellant’s argument.
Appellant submits, on p. 5, that Gavish never describes how end-tidal CO2 may be used by the device to help the user voluntarily modify the user’s breathing. The only breathing cues Gavish provides in other embodiments are sound stimuli intended to help the user modify a breathing pattern to change the ratio of inspiration to expiration, to change a phase difference between abdominal breathing and thoracic breathing, or to change a ratio between abdominal breathing and thoracic breathing. The examiner notes that Gavish explicitly discloses using the BAPs and BRPs as feedback to help the user voluntarily modify their breathing so as to have an effect on the BRPs [0031]. Paragraphs [0164-0166] disclose BAPs and BRPs are collected and analyzed and paragraphs [0159-0160 and 0186] disclose the intervention, which includes sound 2 is collected and analyzed by the system for this purpose. Any further disclosure of how the end-tidal CO2 is used to help the user voluntarily modify their breathing need not be shown in the prior art since this is not claimed.
Appellant further submits, on p. 5, that the only utility identified by Gavish for measuring end-tidal CO2 is for weaning a patient off of a ventilator, where any cues, instructions, or other output could not be provided to, or voluntarily used by, the monitored patient, and the user is the attending healthcare provider, not the patient. The examiner notes that while Gavish teaches end-tidal CO2 is of particular clinical significance during weaning a patient off of a ventilator [0205] Gavish does not disclose this is the only situation in which end-tidal CO2 would be monitored and used by the system. Paragraphs [0071] and [0078] clearly teach end-tidal CO2 as a parameter that can be is used by the system as feedback for controlling a stimulus provided to the user.
Appellant submits, on p. 5, that Moretti does not describe a breathing therapy at all, much less one using end-tidal CO2 as a measured parameter or outputting a set of visual and/or audio cues from a measurement of end-tidal CO2 with instructions for the user to adjust their breathing pattern to coincide with the cues to thereby modify the user’s exhaled end-tidal CO2 levels. The examiner notes that Moretti is cited merely to teach the structure of a quantitative colorimetric capnometer. Gavish teaches using end-tidal CO2 as a measured parameter and outputting a set of visual and/or audio cues from a measurement of end-tidal CO2 with instructions for the user to adjust their breathing pattern to coincide with the cues to thereby modify the user’s exhaled end-tidal CO2 levels.
Appellant submits, on p. 6, that Freeman does not describe a breathing therapy that outputs a set of visual and/or audio cues from a measurement of end-tidal CO2 with instructions 2 is being measured to adjust their breathing pattern to coincide with the cues to thereby modify their exhaled end-tidal CO2 levels, and a skilled artisan would not have been motivated by Freeman to modify Gavish’s method to measure a user’s end-tidal CO2 and to instruct the user to adjust their breathing pattern to achieve end-tidal CO2 levels between about 37 mmHg and 43 mmHg, whether the CO2 was measured by a capnometer or by a quantitative colorimetric CO2 detector. The examiner notes the Freeman is cited merely to teach a normal value for end-tidal CO2. Gavish, as modified by Moretti, as noted above, teaches measuring a user’s end-tidal CO2 and to instructing the user to adjust their breathing pattern to modify end-tidal CO2 levels.
Regarding Appellant’s argument that Claims 6 and 7 are patentable over Gavish, Moretti, Freeman, and Schmeink (see appeal brief p. 6-7):
Appellant submits, on p. 7, that the final Office action did not provide any rationale for the obviousness of further modifying the Gavish/Moretti/Freeman combination to include the step of outputting a set of visual and/or audio cues from a quantitative colorimetric system with instructions for the user to adjust their breathing pattern to coincide with the cues to thereby modify the user’s exhaled end-tidal CO2 levels to between about 37 mmHg and 43 mmHg. The examiner notes that these features are taught by Gavish as modified by Moretti and Freeman, as discussed above, and are not purported to be taught by Schmeink.
Appellant submits, on p. 7, that Schmeink does not describe the use of rising tones or falling tones recited by claim 6 and further submits that the final Office action failed to explicitly acknowledge this limitation and thus did not provide a rationale supporting the obviousness of this additional difference between the subject matter of claims 6 and 7 with respect to the prior art. The examiner notes that rising and falling tones are taught by Gavish [0212], as noted in the 
Regarding Appellant’s argument that claim 10 is patentable over Gavish, Moretti, Freeman, and Mault (see appeal brief p 7-8):
Appellant submits, on p. 8, that Mault does not monitor end-tidal CO2 and does not describe a breathing therapy including the step of outputting a set of visual and/or audio cues from a quantitative colorimetric system with instructions for the user to adjust their breathing pattern to coincide with the cues to thereby modify the user’s exhaled end-tidal CO2 levels to between about 37 mmHg and 43 mmHg. The examiner notes that these features are taught by Gavish as modified by Moretti and Freeman, as discussed above, and are not purported to be taught by Mault.
Appellant further submits, on p. 8, that unlike Mault’s fluorescence-based nitric oxide sensor, the colorimetric CO2 sensor described in the instant application is humidity-insensitive. No surface of the device used in the methods claimed herein would be adversely affected by condensation or would benefit from heating to avoid condensation. A skilled artisan would therefore not be motivated by Mault’s disclosure to control the temperature of the colorimetric indicator. The examiner notes that the question is not whether one would be motivated to modify the claimed method to avoid condensation, but whether one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the device of Gavish in view of Moretti and Freeman, to avoid condensation. Applicant has not provided any remarks as to the motivation to modify Gavish, in view of Moretti and Freeman.
Regarding Appellant’s argument that claim 11 is patentable over Gavish, Moretti, Freeman, and Anderson (see appeal brief, p. 8):
Appellant submits, on p. 8, that Anderson does not monitor end-tidal CO2 and does not describe a breathing therapy including the step of outputting a set of visual and/or audio cues from a quantitative colorimetric system with instructions for the user to adjust their breathing pattern to coincide with the cues to thereby modify the user’s exhaled end-tidal CO2 levels to between about 37 mmHg and 43 mmHg. Anderson therefore does not cure the deficiencies of the combination of Gavish. The examiner notes that these features are taught by Gavish as modified by Moretti and Freeman, as discussed above, and are not purported to be taught by Anderson.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/CHARLES A MARMOR II/Supervisory Patent Examiner, Art Unit 3791    

/SUE LAO/
Primary Examiner     
                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.